Exhibit 10.13

SECOND AMENDMENT TO LEASE

THIS Second Amendment to Lease (“Agreement”) is made and entered into as of
October 5, 2005 by and between WATER GARDEN COMPANY L.L.C., a Delaware limited
liability company (“Landlord”), and ENTRAVISION COMMUNICATIONS CORPORATION, a
Delaware corporation (“Tenant”).

1. Recitals.

1.1 Lease. Landlord and Tenant are parties to that certain Office Lease dated as
of August 19, 1999 (“Original Lease”), as amended by that certain First
Amendment to Lease and Agreement Re: Sixth Floor Additional Space dated as of
March 15, 2001 (“First Amendment,” together with the Original Lease, the
“Lease”) for premises containing 13,083 rentable square feet (9,307 in the
original premises and 3,776 in the first expansion space) and commonly known as
Suite 6000-6030 West (the “Existing Premises”) located in an office building at
2425 Olympic Boulevard in Santa Monica, California, all as more particularly
described therein. All terms defined in the Lease shall have the same meanings
when used in this Agreement, unless a different meaning is clearly expressed
herein.

1.2 Amendment. The parties hereto desire to amend the Lease to reflect the
extension of the Lease Term and the leasing of Expansion Space on the sixth
(6th) floor of the Building by Landlord to Tenant and to otherwise modify and
amend the Lease as set forth hereinbelow.

2. Lease of Expansion Space. Effective on the Expansion Space Commencement Date
(as defined below), Section 4.2 of the Summary of the Original Lease (as amended
by the First Amendment) is hereby amended to add to the Premises 2,940 rentable
square feet on the sixth (6th) floor of the Building, comprising a portion of
the space commonly known as Suite 6040W, as shown on Exhibit “A” attached hereto
(the “Expansion Space”). Effective upon the Expansion Space Commencement Date,
Exhibit “A” to the Lease is supplemented by the addition of Exhibit “A” attached
hereto, and all references in the Lease to the Premises shall include the
Expansion Space, except as otherwise provided herein.

3. Expansion Space Term and Delivery.

3.1 Expansion Space Term. Subject to Sections 3.2 and 3.3 below, the Lease Term
with respect to the Expansion Space shall commence on January 1, 2006
(“Expansion Space Commencement Date”), and shall end on January 31, 2012, which
is the same date as the Extension Term Expiration Date for the Existing Premises
as set forth in Section 4.1 below, unless sooner terminated in accordance with
the Lease. At any time following the Expansion Space Commencement Date, Landlord
may deliver to Tenant a Notice of Lease Term Dates with respect to the Expansion
Space substantially in the form of Exhibit ”B” attached to the Lease, as
applicable to the Expansion Space, which notice Tenant shall execute and return
within ten (10) days after its receipt thereof, and the dates set forth therein
shall be conclusive and binding upon Tenant.

 

  - 1 -   

Entravision Communications Corp.

Second Amendment to Lease



--------------------------------------------------------------------------------

3.2 Delivery of Expansion Space.

(a) Subject to Section 3.3 below, Landlord shall deliver the Expansion Space to
Tenant in its “As-Is” condition, broom clean, in good working condition and
ready for Tenant’s design and construction of its Tenant Improvements therein
pursuant to the terms and conditions of the Tenant Work Letter. Landlord
anticipates delivering and shall use commercially reasonable efforts to deliver
possession of the Expansion Space to Tenant for the construction of its Tenant
Improvements on or about November 1, 2005 (“Estimated Delivery Date”) (the date
of Landlord’s actual delivery of the Expansion Space to Tenant being the
“Delivery Date”). Subject to Paragraph 3.2(b), neither this Agreement nor the
Lease shall be void, voidable or subject to termination, nor shall Landlord be
liable to Tenant for any loss or damage resulting from Landlord’s inability to
deliver the Expansion Space to Tenant on or before the Estimated Delivery Date.

(b) Notwithstanding the foregoing, if the Delivery Date has not occurred by
November 30, 2005 (the “First Outside Delivery Date”), the Expansion Space
Commencement Date shall be extended one (1) day for each day of delay in the
Delivery Date beyond the First Outside Delivery Date; provided, however, that if
the Delivery Date has not occurred by January 31, 2006 (the “Second Outside
Delivery Date”), either party shall have the right, in each of their sole and
absolute discretion, to terminate this Agreement with respect to the Expansion
Space (but not the Lease) by written notice to the other (unless such
terminating party caused the delay in such Delivery Date), and all rights and
obligations under this Agreement shall terminate and be of no further force and
effect (except for any obligations which by their terms survive the termination
of this Agreement) upon the receipt by the non-terminating party of such written
notice of the terminating party’s election to terminate this Agreement, which
election and notice shall be irrevocable upon receipt by the non-terminating
party; provided, however, that Landlord shall only be entitled to elect
termination pursuant to this Section if the Expansion Space is not delivered by
the Second Outside Delivery Date through no fault of its own. Such termination
of this Agreement shall have no effect on the continued validity of the Lease.

3.3 Acceptance of Expansion Space. Upon the Delivery Date, Tenant hereby agrees
that it shall accept the Expansion Space in its “AS-IS” condition and, except as
specifically provided in the Lease and this Agreement, Landlord shall have no
obligation to improve, repair, restore or refurbish the Expansion Space, except
that Landlord shall demise the Expansion Space in accordance with Exhibit “A”
attached hereto and shall deliver the Expansion Space to Tenant with the new
demising wall sanded and “paint ready.” Notwithstanding the foregoing, however
if, within five (5) business days following the Delivery Date, Tenant notifies
Landlord of the existence of any latent defect(s) in the mechanical, electrical
and plumbing systems within the Expansion Space existing as of the Delivery Date
and prior to the commencement of any construction of the Tenant Improvements in
the Expansion Space, which affected systems are not to be modified by Tenant in
connection with its Tenant Improvements in the Expansion Space, Landlord shall
promptly cause such latent defect(s) to be repaired to be in good working order.
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty, except as otherwise expressly provided in this
Agreement, with respect to the Expansion Space or any other portion of the
Project including, without limitation, any representation or warranty with
respect to the suitability or fitness of the Expansion Space or any other
portion of the Project for the conduct of Tenant’s business.

 

  - 2 -   

Entravision Communications Corp.

Second Amendment to Lease



--------------------------------------------------------------------------------

4. Extension of Term For Existing Premises.

4.1 Extension Term. The Lease Term with respect to the Existing Premises is
hereby extended for a period of sixty (60) months (the “Extension Term”), so as
to expire on January 31, 2012 (“Extension Term Expiration Date”), unless sooner
terminated or extended pursuant to the Lease or this Agreement. Except as
expressly set forth herein, all of the terms and conditions of the Lease shall
apply to the Existing Premises during the Extension Term.

4.2 Acceptance of Existing Premises. Tenant currently occupies the Existing
Premises and has occupied the Existing Premises throughout the initial Lease
Term pursuant to the Lease. Tenant hereby accepts the Existing Premises in their
“AS-IS” condition and acknowledges that Landlord shall have no obligation to
improve, repair, renovate, restore or refurbish the Premises, except as
otherwise expressly provided in the Lease or this Agreement, and neither
Landlord nor any agent of Landlord has made or herein makes any representation
or warranty concerning the Premises, its condition, or continued suitability for
Tenant’s intended use of the Premises, except as otherwise provided in the
Lease. Tenant’s continued occupancy of the Existing Premises shall be deemed
conclusive evidence of Tenant’s acceptance of the Existing Premises in
accordance herewith.

4.3 Option Term. Section 2.2 of the Original Lease (Option Term) shall remain in
full force and effect during the Extension Term, except that all references
therein to the “Lease Term” shall hereafter be deemed to refer to the Extension
Term as provided in this Agreement.

5. Rent.

5.1 New Base Rent for the Premises. Notwithstanding anything in the Lease to the
contrary, commencing on the Expansion Space Commencement Date and continuing
through the Extension Term Expiration Date (such period the “New Rent Term”),
Tenant shall pay Base Rent for the Premises (i.e., the Existing Premises and the
Expansion Space) in the amounts set forth below, which amounts shall be paid in
the manner set forth in Article 3 of the Original Lease.

 

Period of Time During New Rent Term

  

Annual

Base Rent

  Monthly
Installment
of Base Rent    Monthly
Rate per RSF
(rounded) Months 1 - 12    $ 644,124.60   $ 53,677.05    $ 3.35 Months 13 - 24
   $ 663,448.32   $ 55,287.36    $ 3.45 Months 25 - 36    $ 683,351.76   $
56,945.98    $ 3.55 Months 37 - 48    $ 703,852.32   $ 58,654.36    $ 3.66
Months 49 - 60    $ 724,967.88   $ 60,413.99    $ 3.77 Months 61 - 72    $
746,716.92   $ 62,226.41    $ 3.88 Month 73    $ 769,118.431   $ 64,093.20    $
4.00

--------------------------------------------------------------------------------

1 The annual Base Rent is stated as a full 12 month amount but will be prorated
for the partial year.

 

  - 3 -   

Entravision Communications Corp.

Second Amendment to Lease



--------------------------------------------------------------------------------

5.2 Additional Rent. For the remainder of the current Lease Term and during the
Extension Term, Tenant shall pay all Additional Rent for the Premises as set
forth in the Lease, including without limitation, Tenant’s Share of the annual
Project Expenses in accordance with Article 4 of the Original Lease; provided,
however, effective on the Expansion Space Commencement Date, (i) Section 7.1 of
the Summary is amended to provide that the Base Year with respect to the
Premises (i.e., the Existing Premises and the Expansion Space) is calendar year
2006, and (ii) Section 7.2 of the Summary is amended to provide that Tenant’s
Share is 4.813%.

5.3 Partial Months. If the Expansion Space Commencement Date occurs on a day
other than the first day of a calendar month, the Base Rent for such month shall
be prorated based upon the number of days in such month and the number of days
in such month occurring after the Expansion Space Commencement Date.

6. Parking. Effective upon the Expansion Space Commencement Date, Tenant shall
be entitled, at Tenant’s option, to rent from Landlord, pursuant to Article 28
of the Original Lease, up to an additional nine (9) parking passes for
unreserved parking in the Project parking facility. The current prevailing rate
for monthly parking passes in the Project parking facility is $146.00 per pass
for unreserved parking passes. Tenant shall notify Landlord in writing at least
twenty (20) days prior to the Expansion Space Commencement Date of the number of
additional parking passes Tenant desires to rent pursuant to this Article 6.

7. Security. Within three (3) business days of Tenant’s execution of this
Agreement, Tenant shall deposit with Landlord a security deposit (the “Security
Deposit”) in the amount of Fifty-Three Thousand Six Hundred Seventy-Seven and
5/100 Dollars ($53,677.05), subject to receiving a credit for any security
deposit on account. Without limiting any of Landlord’s rights under Article 21
of the Original Lease, Landlord shall hold the Security Deposit as security for
the faithful performance by Tenant of all the terms, covenants, and conditions
of the Lease, as amended hereby, to be kept and performed by Tenant during the
Lease Term and the Extension Term. If Tenant defaults with respect to any
provisions of the Lease, including, but not limited to, the provisions relating
to the payment of Rent, Landlord may, but shall not be required to, use, apply
or retain all or any part of the Security Deposit for the payment of any Rent or
any other sum in default, or for the payment of any amount that Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default. Landlord’s use, application or retention of the
Security Deposit or any portion thereof shall not (a) prevent Landlord from
exercising any other right or remedy provided by the Lease or by law, it being
intended that Landlord shall not first be required to proceed against the
Security Deposit, nor (b) operate as a limitation on any recovery to which
Landlord may otherwise by entitled. If any portion of the Security Deposit is so
used or applied, Tenant shall, within five (5) days after written demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount, and Tenant’s failure to do so shall be
a default under the Lease. In the event

 

  - 4 -   

Entravision Communications Corp.

Second Amendment to Lease



--------------------------------------------------------------------------------

that Landlord transfers or mortgages its interest in the Project, the Building,
and/or the Lease, Landlord shall have the right to transfer or assign the
Security Deposit to the transferee or mortgagee and, in such event, Tenant shall
look solely to such transferee or mortgagee for the return of the Security
Deposit. If Tenant shall fully and faithfully perform every provision of the
Lease to be performed by it, the Security Deposit, or any balance thereof, shall
be returned to Tenant, or, at Landlord’s option, to the last assignee of
Tenant’s interest hereunder, within thirty (30) days following the expiration of
the Extension Term. Tenant shall not be entitled to any interest on the Security
Deposit.

8. Broker. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Agreement, excepting only Trammell Crow Services, Inc. and
Cushman & Wakefield of California, Inc. (collectively, “Broker”), whose
commission shall be the responsibility of Landlord pursuant to a separate
written agreement, and that they know of no other real estate broker or agent
who is entitled to a commission in connection with this Agreement. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than Broker, occurring by, through, or under the
indemnifying party.

9. Notices. The notice addresses for Landlord set forth in Section 29.13 of the
Lease are hereby restated as follows:

 

J.P. Morgan Investment Management, Inc.

1999 Avenue of the Stars, Floor 26

Los Angeles, California 90067

Attention: Karen Wilbrecht, Vice-President, Real Estate

and

Trammell Crow Services, Inc.

2425 Olympic Boulevard

Suite 4060 West

Santa Monica, California 90404

Attention: Building Manager

With a copy to:

Gilchrist & Rutter Professional Corporation

1299 Ocean Avenue

Suite 900

Santa Monica, California 90401

Attention: Paul S. Rutter, Esq.

 

  - 5 -   

Entravision Communications Corp.

Second Amendment to Lease



--------------------------------------------------------------------------------

10. Notices. The notice addresses for Tenant set forth in Section 11 of the
Original Lease Summary are hereby restated as follows:

 

Entravision Communications Corporation

2425 Olympic Boulevard

Suite 6000 West

Santa Monica, California 90404

Attention: Walter Uloa

With a copy to:

Entravision Communications Corporation

2425 Olympic Boulevard

Suite 6000 West

Santa Monica, California 90404

Attention: Michael G. Rowles

11. ERISA Matters. Section 29.25 of the Lease is hereby deleted in its entirety
and replaced with the following:

“29.25 ERISA Matters.

“29.25.1 Tenant acknowledges that it has been advised that one of the
constituent shareholders, partners and/or members of Landlord is a collective
investment fund (the “Fund”) which holds the assets of one or more employee
benefit plans or retirement arrangements which are subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and/or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”) (each
a “Plan”), and with respect to which JPMorgan Chase Bank (“JPMCB”) is the
Trustee and that, as a result, Landlord may be prohibited by law from engaging
in certain transactions.

“29.25.2 Landlord hereby represents and warrants to Tenant that, as of the date
hereof, there are no Plans whose assets are invested in the Fund which, together
with the interests of any other Plans maintained by the same employer or
employee organization, represent a collective interest in the Fund in excess of
ten percent (10%) of the total interests in the Fund (each, a “10% Plan”).

“29.25.3 In the event that Landlord or the Fund notifies Tenant in writing that
a Plan may become a 10% Plan, Tenant will, within ten (10) days of such
notification, inform the Fund in writing as to whether it can make the following
representations with respect to such prospective 10% Plan. Thereafter, if based
on such representations made by Tenant such Plan becomes a 10% Plan, Tenant
represents and warrants that, at all times during the period Tenant is a tenant
under this Lease, one of the statements set forth below will be true with
respect to such 10% Plan:

 

  - 6 -   

Entravision Communications Corp.

Second Amendment to Lease



--------------------------------------------------------------------------------

Tenant represents and warrants that at all times while it is Tenant under this
Lease, one of the following statements is, and will continue to be, true;
(1) Tenant is not a “party in interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined on Section 4975 of the Code) (each a
“Party in Interest”) with respect to the 10% Plan or, (2) if Tenant is a Party
in Interest, that:

“(a) neither Tenant nor its “affiliate” (as defined in Section V(c) of
PTCE 84-14, “Affiliate”) has, or during the immediately preceding one (1) year
has, exercised the authority to either: (i) appoint or terminate JPMCB as the
qualified professional asset manager (as defined in Section V(a) of PTCE 84-14,
“QPAM”) of any of the assets of the 10% Plan with respect to which Tenant or its
Affiliate is a Party in Interest; or (ii) negotiate the terms of the management
agreement with JPMCB, including renewals or modifications thereof, on behalf of
the 10% Plan; and

“(b) neither Tenant nor any entity controlling or controlled by Tenant owns a
five percent (5%) or more interest (within the meaning of PTCE 84-14, “5%
Interest”) in J.P. Morgan Chase & Co.

“29.25.4 In the event that Tenant becomes aware that any statement in
Section 29.25.3 is no longer true with respect to a 10% Plan, Tenant will
immediately notify Landlord, and Tenant will cooperate with Landlord and/or the
Fund in its efforts to take whatever action is necessary under ERISA to rectify
the situation.”

12. Miscellaneous.

12.1 Ratification. Except as specifically amended or modified herein, each and
every term, covenant, and condition of the Lease as amended hereby is ratified
and shall remain in full force and effect.

12.2 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their legal representatives, successors and
permitted assigns.

12.3 Governing Law. This instrument shall be interpreted and construed in
accordance with the law of the State of California.

12.4 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signatures on Following Page]

 

  - 7 -   

Entravision Communications Corp.

Second Amendment to Lease



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

LANDLORD:

WATER GARDEN COMPANY L.L.C.,

a Delaware limited liability company

By:  

/s/ Karen Wilbrecht

  Karen Wilbrecht   Vice President, Real Estate TENANT:

ENTRAVISION COMMUNICATIONS CORPORATION,

a Delaware corporation

By:  

/s/ Walter F. Ulloa

Name:   Walter F. Ulloa Title:   Chairman and Chief Executive Officer By:  

/s/ Michael G. Rowles

Name:   Michael G. Rowles Title:   Senior Vice President and General Counsel

 

  - 8 -   

Entravision Communications Corp.

Second Amendment to Lease



--------------------------------------------------------------------------------

EXHIBIT “A”

EXPANSION SPACE

LOGO [g57700image-001.jpg]

 

  A-1   

Entravision Communications Corp.

Second Amendment to Lease



--------------------------------------------------------------------------------

EXHIBIT “B”

THE WATER GARDEN

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Tenant Improvements (as defined below) in the Premises. This
Tenant Work Letter is essentially organized chronologically and addresses the
issues of the construction of the Premises, in sequence, as such issues will
arise during the actual construction of the Premises. All capitalized terms used
but not defined herein shall have the meanings given such terms in the Lease, as
amended. All references in this Tenant Work Letter to Articles or Sections of
“the Lease” shall mean the relevant portion of Articles 1 through 29 of the
Lease, as amended by and defined in the Second Amendment to Lease to which this
Tenant Work Letter is attached as Exhibit ”B,” and of which this Tenant Work
Letter forms a part, and all references in this Tenant Work Letter to Sections
of “this Tenant Work Letter” shall mean the relevant portion of Sections 1
through 6 of this Tenant Work Letter.

SECTION 1

BASE, SHELL AND CORE

The base, shell, and core of the Building, including the floor on which the
Premises are located (the “Base, Shell, and Core”) have been constructed and
consist of the Building shell and exterior, the core area, including the
necessary mechanical, electrical, sprinkler, plumbing, life safety, heating,
ventilation and air conditioning systems available within the Building core,
finished core area men’s and women’s toilet rooms (including on the floor on
which the Premises are located) including necessary plumbing fixtures, ceramic
tile floors, accessories, ceilings and lighting, elevators with call buttons and
a smooth concrete floor in accordance with industry standards. With respect to
the Expansion Space, Landlord shall deliver the Base, Shell, and Core to Tenant
on the Delivery Date for Tenant to proceed with the construction of Tenant
Improvements therein in compliance with this Tenant Work Letter. Tenant hereby
accepts the Base, Shell and Core and all improvements therein “AS IS” in their
existing condition on the Delivery Date, without any modification or alteration
by Landlord, except only for any such modification or alteration which is
required in order for the Base, Shell and Core to comply with Applicable Laws
(including the Americans with Disabilities Act of 1990, as amended (“ADA”)) in
effect on the date hereof, as such laws are currently interpreted and enforced.
Tenant shall be responsible for all costs incurred by Landlord (a) in complying
with ADA, and (b) for the design, engineering and installation any life safety,
life support systems and security systems caused necessitated by or arising out
of Tenant’s Approved Working Drawings and/or Tenant’s improvements or
alterations to or particular use of the Premises (including, without limitation,
any required connection of any such systems to the main system of the Building);
any such improvements or alterations referred to in this sentence shall
constitute Tenant Improvements and shall be paid from the Tenant Improvement
Allowance provided in Section 2 hereof.

 

B-1



--------------------------------------------------------------------------------

SECTION 2

TENANT IMPROVEMENTS; TENANT IMPROVEMENT ALLOWANCE

2.1 Tenant Improvement Allowance.

2.1.1 Expansion Improvement Allowance. Landlord shall provide Tenant with a
one-time allowance (the “Expansion Improvement Allowance”) in the amount of
Fifty-Eight Thousand Eight Hundred Dollars ($58,800), being Twenty Dollars
($20.00) per rentable square foot in the Expansion Space, to be used solely for
the costs relating to the design, engineering, permitting and construction of
Tenant’s initial improvements which are permanently affixed to the Expansion
Space, including, without limitation the costs of adding the Expansion Space to
the Existing Premises and all wall and floor coverings (collectively, “Expansion
Space Tenant Improvements”), and for the “Soft Costs” defined below.

2.1.2 Existing Premises Improvement Allowance. Landlord shall provide Tenant
with a one-time allowance (the “Existing Premises Improvement Allowance”) in the
amount of One Hundred Thirty Thousand Eight Hundred Thirty Dollars ($130,830),
being Ten Dollars ($10.00) per rentable square foot in the Existing Premises, to
be used solely for the costs relating to the design, engineering, permitting and
construction of Tenant’s improvements which are permanently affixed to the
Existing Premises (collectively, “Existing Premises Tenant Improvements”), and
for the “Soft Costs” defined below. The Expansion Space Tenant Improvements and
the Existing Premises Tenant Improvements are sometimes referred to collectively
herein as the “Tenant Improvements”, and the Expansion Improvement Allowance and
the Existing Premises Improvement Allowance are sometimes referred to
collectively herein as the “Tenant Improvement Allowance.” In no event shall
Landlord be obligated to make disbursements of its own funds pursuant to this
Tenant Work Letter in a total amount which exceeds the Tenant Improvement
Allowance.

2.2 Payment of Tenant Improvement Allowance.

2.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively, the “Tenant
Improvement Allowance Items”); provided that no more than thirty percent
(30%) of the Tenant Improvement Allowance may be disbursed for “Soft Costs” (as
defined below):

2.2.1.1 Plan check, permit and license fees relating to construction of the
Tenant Improvements;

2.2.1.2 The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, freight elevator usage and trash
removal costs, and Contractor’s Fees and general conditions charges;

2.2.1.3 The cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings, such cost to include all
direct architectural and/or engineering fees and expenses incurred in connection
therewith;

 

B-2



--------------------------------------------------------------------------------

2.2.1.4 The cost of any changes to the Construction Drawings or Tenant
Improvements required by City of Santa Monica Building Code;

2.2.1.5 Sales and use taxes and Title 24 fees;

2.2.1.6 All other costs reasonably approved by Landlord in connection with the
construction of the Tenant Improvements; and

2.2.1.7 The following costs (each a “Soft Cost” and, collectively, the “Soft
Costs”):

(i) Fees of the “Architect” and the “Engineers,” as those terms are defined in
Section 3.1 of this Tenant Work Letter, and fees incurred by, and the cost of
documents and materials supplied by, Landlord and Landlord’s consultants in
connection with the preparation and review of the Construction Drawings;

(ii) Costs of built-in furniture;

(iii) Costs of purchasing and installing telecommunications and data equipment,
cabling, and installation;

(iv) Costs for designing and installing signage permitted by the Lease;

(v) Tenant’s reasonable fees and expenses actually incurred in relocating and
moving into the Expansion Space;

(vi) Costs for security systems permitted by the Lease;

(vii) Costs of artwork; and

(viii) Costs of equipment affixed to the Premises;

(ix) The “Coordination Fee”, as that term is defined in Section 4.2.2.2 of this
Tenant Work Letter; and any other project management fees.

2.2.2 Disbursement of Tenant Improvement Allowance. During the construction of
the Tenant Improvements, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance for Tenant Improvement Allowance Items for the benefit of
Tenant and shall authorize the release of monies for the benefit of Tenant as
follows:

2.2.2.1 Monthly Disbursements. On or before the twentieth (20th) day (the
“Submittal Date”) of each calendar month during the construction of the Tenant
Improvements (or such other date as Landlord may designate), Tenant shall
deliver to Landlord: (i) a request for payment of the “Contractor,” as that term
is defined in Section 4.1 of this Tenant Work Letter, approved by Tenant, in a
commercially reasonable form to be provided by Landlord, showing the schedule,
by trade, of percentage of completion of the Tenant Improvements in the

 

B-3



--------------------------------------------------------------------------------

Expansion Space or Existing Premises, as applicable, detailing the portion of
the work completed and the portion not completed, and demonstrating that the
relationship between the cost of the work completed and the cost of the work to
be completed complies with the terms of the “Construction Budget,” as that term
is defined in Section 4.2.1 of this Tenant Work Letter; (ii) invoices from all
of “Tenant’s Agents”, as that term is defined in Section 4.1.2 of this Tenant
Work Letter, for labor rendered and materials delivered to the Expansion Space
or Existing Premises, as applicable; (iii) executed lien releases from all of
Tenant’s Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Section 3262(d); and
(iv) all other information reasonably requested by Landlord. Tenant’s request
for payment shall be deemed Tenant’s acceptance and approval of the work
furnished and/or the materials supplied as set forth in Tenant’s payment
request. On or before the date occurring thirty (30) days after the Submittal
Date, and assuming Landlord receives all of the information described in
items (i) through (iv), above and subject to Tenant first disbursing any portion
of the Final Costs in excess of the Tenant Improvement Allowance in accordance
with Section 4.2.1, Landlord shall deliver a check to Tenant made jointly
payable to Contractor and Tenant, or a check payable to Tenant in the event that
Tenant is requesting reimbursements for previous amounts paid by Tenant to its
Agents, in payment of the lesser of: (A) the amounts so requested by Tenant, as
set forth in this Section 2.2.2.1, above, less a ten percent (10%) retention in
the case of any disbursement for construction costs to the Contractor, or
reimbursements to Tenant for construction costs previously paid by the Tenant to
the Contractor (the aggregate amount of such retentions to be known as the
“Final Retention”), and (B) the balance of any remaining available portion of
the Tenant Improvement Allowance (not including the Final Retention), provided
that Landlord does not reasonably dispute any request for payment based on
non-compliance of any work with the “Approved Working Drawings”, as that term is
defined in Section 3.4 below, or due to any substandard work, or for any other
reason. Landlord’s payment of such amounts shall not be deemed Landlord’s
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant’s payment request.

2.2.2.2 Final Retention. Subject to the provisions of this Tenant Work Letter, a
check for the Final Retention payable jointly to Tenant and Contractor, or a
check payable to Tenant in the event that Tenant has already paid the Contractor
in full, shall be delivered by Landlord to Tenant following the completion of
construction of the Expansion Space or the Existing Premises, as applicable,
provided that (i) Tenant delivers to Landlord properly executed unconditional
final lien releases from all of Tenant’s Agents in compliance with California
Civil Code Section 3262(d)(4), (ii) Landlord has reasonably determined that no
substandard work exists which adversely affects the Building Structure, Building
Systems, Service Facilities, or any other mechanical, electrical, plumbing,
heating, ventilating and air conditioning, life-safety or other systems of the
Building, the curtain wall of the Building, the structure or exterior appearance
of the Building, or any other tenant’s use of such other tenant’s leased
premises in the Building, and (iii) Tenant delivers to Landlord as-built
drawings and other closing package items as described in Landlord’s Construction
Rules and Regulations.

2.2.2.3 Other Terms. Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance to the extent costs are incurred by Tenant for
Tenant Improvement Allowance Items. All Tenant Improvement Allowance Items for
which the Tenant Improvement Allowance has been made available shall be deemed
Landlord’s property under the terms of Section 8.5 of the Original Lease, except
that Tenant

 

B-4



--------------------------------------------------------------------------------

shall be the owner of moveable trade fixtures. Landlord shall be under no
obligation to make any disbursement of the Tenant Improvement Allowance funds
(except the release of the Final Retention) after December 31, 2006.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain a licensed
competent, reputable architect, experienced in high-end office space design (the
“Architect”), as architect/space planner for the construction of the Tenant
Improvements to prepare the Construction Drawings. Tenant shall retain
Landlord’s engineering consultants (the “Engineers”), provided Tenant is not
obligated to pay more for their services than Landlord would have to pay for
such services, to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, life safety, and
sprinkler work in the Expansion Space and the Existing Premises, which work is
not part of the Base, Shell and Core work, if any, required of Landlord
hereunder. The plans and drawings to be prepared by Architect and the Engineers
hereunder shall be known, collectively, as the “Construction Drawings”. All
Construction Drawings shall comply with Landlord’s drawing format and
specifications and all Building standards. Landlord’s review of the Construction
Drawings as set forth in this Section 3 shall be for its own purpose and shall
not imply Landlord’s review of the same, or obligate Landlord to review the same
for quality, design, City of Santa Monica Building Code compliance or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant’s waiver and indemnity set forth in Section 10.1 of the
Original Lease shall, without limitation, specifically apply to the Construction
Drawings. Furthermore, Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the Plans, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith.

3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan for the Expansion Space and the Existing
Premises, as applicable (the “Final Space Plan”) for Landlord’s reasonable
approval. The Final Space Plan shall include a layout and designation of all
offices, rooms and other partitioning, the configuration of workstations (if
any) and their intended use. Landlord shall advise Tenant, with reasonable
specificity, within ten (10) business days after Landlord’s receipt of the Final
Space Plan for the Existing Premises or the Expansion Space, as applicable, if
Landlord reasonably determines that the same are unsatisfactory or incomplete in
any respect. If Landlord fails to advise Tenant of any such deficiency within
said ten (10) business day period, then Landlord shall be deemed to have
approved such Final Space Plan. Tenant shall promptly cause the Final Space Plan
to be revised to reflect Landlord’s comments before any architectural working
drawings or engineering drawings are commenced.

3.3 Final Working Drawings. After the approval and final correction of the Final
Space Plan, Tenant shall promptly cause the Architect and the Engineers to
complete the

 

B-5



--------------------------------------------------------------------------------

architectural and engineering drawings for the Expansion Space and the Existing
Premises, as applicable, and cause Architect to compile a fully coordinated set
of architectural, structural, mechanical, electrical and plumbing working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and Tenant shall submit the same to Landlord for Landlord’s
reasonable approval. Tenant shall supply Landlord with four (4) copies signed by
Tenant of such Final Working Drawings. Landlord shall advise Tenant, with
reasonable specificity, within ten (10) business days after Landlord’s receipt
of the Final Working Drawings for the Expansion Space or the Existing Premises,
as applicable, if Landlord reasonably determines that the same are
unsatisfactory or incomplete in any respect. If Landlord fails to advise Tenant
of any such deficiency within said ten (10) business day period, then Landlord
shall be deemed to have approved such Final Working Drawings. If Tenant is so
advised, Tenant shall immediately revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith.

3.4 Approved Working Drawings. The Final Working Drawings shall be approved
(which approval shall not be unreasonably withheld or delayed) by Landlord (the
“Approved Working Drawings”) prior to the commencement of construction of the
Premises by Tenant. After approval by Landlord of the Final Working Drawings,
Tenant shall submit the same to the City of Santa Monica for all applicable
building permits. Tenant hereby agrees that neither Landlord nor Landlord’s
consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that obtaining the same shall be
Tenant’s responsibility; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent may not be unreasonably withheld or delayed.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Tenant’s Selection of Contractor.

4.1.1 The Contractor. Tenant shall hire a licensed, competent, reputable general
contractor, experienced in high-end office space construction in Santa Monica
(the “Contractor”), as contractor for the construction of the Tenant
Improvements. Tenant may competitively bid among general contractors in
selecting the Contractor.

4.1.2 Tenant’s Agents. All subcontractors (including all fire sprinkler
tradesmen), laborers, materialmen, and suppliers used by Tenant (such
subcontractors, laborers, materialmen, and suppliers, and the Contractor, the
Architect, and all other contractors, engineers and consultants retained by the
Tenant to be known collectively as “Tenant’s Agents”) must be licensed,
competent, reputable, and experienced in high-end office space construction in
Santa Monica; provided that, in any event, Tenant must contract with Landlord’s
base building subcontractors for any mechanical, electrical, plumbing, fire
sprinkler, life-safety, roofing, or heating, ventilation, and air-conditioning
work in the Premises so long as Tenant or its Contractor is not required to pay
such subcontractors more than they would charge Landlord

 

B-6



--------------------------------------------------------------------------------

directly for their work. Tenant’s Agents shall all be union labor in compliance
with the master labor agreements existing between trade unions and the Southern
California Chapter of the Associated General Contractors of America.

4.2 Construction of Tenant Improvements by Tenant’s Agents.

4.2.1 Construction Contract; Cost Budget. Within (5) five days after Tenant’s
execution of the construction contract with Contractor (the “Contract”), and
prior to the commencement of the construction of the Tenant Improvements, Tenant
shall submit the Contract to Landlord for its records. Prior to the commencement
of the construction of the Tenant Improvements, and after Tenant has accepted
all bids for the Tenant Improvements, Tenant shall provide Landlord with (i) a
detailed breakdown, by trade, for all of Tenant’s Agents, of the final costs to
be incurred or which have been incurred in connection with the design and
construction of the Tenant Improvements to be performed by or at the direction
of Tenant or the Contractor (which costs form a basis for the amount of the
Contract) (the “Final Costs”) and (ii) a construction budget (the “Construction
Budget”), the amount of which Construction Budget shall be equal to (1) the
Final Costs plus (2) the other costs of design and construction of the Expansion
Space or the Existing Premises, as applicable (to the extent not already
included in the Final Costs), which costs shall include, but not be limited to,
the costs of the Architect’s and Engineers’ fees and the Coordination Fee.

Tenant shall pay for its share of the cost of the Tenant Improvements before the
disbursement by Landlord of the Tenant Improvement Allowance. In the event that,
after the Construction Budget has been delivered by Tenant, the costs relating
to the design and construction of the Tenant Improvements shall change, any
additional costs necessary to pay for such design and construction in excess of
the Construction Budget, shall be paid directly by Tenant to the Contractor or
its Agents, prior to any further disbursement of the Tenant Improvement
Allowance by Landlord.

4.2.2 Tenant’s Agents.

4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work. Tenant’s and Tenant’s Agents’ construction of the Tenant Improvements
shall comply with the following: (i) the Tenant Improvements shall be
constructed in strict accordance with the Approved Working Drawings; (ii) Tenant
and Tenant’s Agents shall not, in any material way, interfere with, obstruct, or
delay any other work in the Building; (iii) Tenant’s Agents shall submit
schedules of all work relating to the Tenant’s Improvements to Contractor and
Contractor shall, within five (5) business days of receipt thereof, inform
Tenant’s Agents of any changes which are necessary thereto, and Tenant’s Agents
shall adhere to such corrected schedule; and (iv) Tenant and Tenant’s Agents
shall abide by all reasonable rules made by Landlord’s Building contractor or
Landlord’s Building manager and as described in Landlord’s Construction Rules
and Regulations with respect to the use of freight, loading dock and service
elevators, storage of materials, coordination of work with the contractors of
other tenants, and any other matter in connection with this Tenant Work Letter,
including, without limitation, the construction of the Tenant Improvements. To
the extent there is any conflict between the terms and provisions of the Lease
or this Tenant Work Letter, on the one hand, and the terms and provisions of the
Landlord’s Construction Rules and Regulations, on the other hand, the terms and
provisions of the Lease or this Tenant Work Letter, as applicable, shall
control.

 

B-7



--------------------------------------------------------------------------------

4.2.2.2 Coordination Fee. Tenant shall pay a coordination fee (the “Coordination
Fee”) to Landlord in an amount equal to three percent (3%) of the Final Costs,
which Coordination Fee shall be for services relating to the coordination of the
construction of the Tenant Improvements.

4.2.2.3 Indemnity. Tenant’s indemnity of Landlord as set forth in Section 10.1
of the Original Lease shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to any act or
omission of Tenant or Tenant’s Agents, or anyone directly or indirectly employed
by any of them, or in connection with Tenant’s non-payment of any amount arising
out of the Tenant Improvements (unless such failure to pay by Tenant is a result
of Landlord’s failure to disburse the Tenant Improvement Allowance in the manner
required under this Tenant Work Letter). Such indemnity by Tenant, as set forth
in Section 10.1 of the Original Lease, shall also apply with respect to any and
all costs, losses, damages, injuries and liabilities related in any way to
Landlord’s performance of any ministerial acts reasonably necessary to enable
Tenant to obtain any building permit or certificate of occupancy for the
Premises.

4.2.2.4 Requirements of Tenant’s Agents. Each of Tenant’s Agents shall guarantee
to Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Tenant’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractors.
The correction of such work shall include, without additional charge, all
additional expenses and damages incurred in connection with such removal or
replacement of all or any part of the Tenant Improvements, and/or the Building
and/or common areas that may be damaged or disturbed thereby. All such
warranties or guarantees as to materials or workmanship of or with respect to
the Tenant Improvements shall be contained in the Contract or subcontract and
shall be written such that such guarantees or warranties shall inure to the
benefit of both Landlord and Tenant, as their respective interests may appear,
and can be directly enforced by either. Tenant covenants to give to Landlord any
assignment or other assurances which may be necessary to effect such right of
direct enforcement.

4.2.2.5 Insurance Requirements.

4.2.2.5.1 General Coverages. All of Tenant’s Agents shall carry (i) worker’s
compensation insurance with statutory limits covering all of their respective
employees, (ii) employer’s liability insurance of $1,000,000 for each block (ie,
“Each Accident”, Disease-Policy Limit”, “Disease-Each Employee”), Broad Form
Commercial General Liability insurance with a combined single limit of coverage
of $2,000,000 for the minor trade subcontractors, a combined single limit of
coverage of $3,000,000 for the Contractor and minor trade subcontractors, and a
combined single limit of coverage of $3,000,000 for the Contractor and major
trade subcontractors and all

 

B-8



--------------------------------------------------------------------------------

of the other Tenant’s Agents; (iv) automobile liability insurance for all owned,
non-owned and hired vehicles in the amount of $1,000,000; and (v) Professional
Liability and Errors and Omissions coverage in the amount of $1,000,000 for
Tenant’s Agents involved with design or engineering. All of Tenant’s Agent’s
employees at the Project shall be bonded for $1,000,000. The policies shall
insure Landlord, Trammell Crow Services, Inc. and Tenant, as their interests may
appear, as well as the Contractor and subcontractors. Trammell Crow Services,
Inc., at the office of the Building, shall be the certificate holder.

4.2.2.5.2 Special Coverages. Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to Article 10 of the Original Lease immediately upon completion
thereof. Such insurance shall be in amounts and shall include such extended
coverage endorsements as may be reasonably required by Landlord.

4.2.2.5.3 General Terms. Original Certificates for all insurance carried
pursuant to this Section 4.2.2.5 must be delivered to Landlord before the
commencement of construction of the Tenant Improvements and before the
Contractor’s equipment is moved onto the site. All such policies of insurance
must contain a provision that the company writing said policy will give Landlord
thirty (30) days prior written notice of any cancellation or lapse of the
effective date or any reduction in the amounts of such insurance. In the event
that the Tenant Improvements are damaged by any cause during the course of the
construction thereof, Tenant shall immediately repair the same at Tenant’s sole
cost and expense. Tenant’s Agents shall maintain all of the foregoing insurance
coverage in force until the Tenant Improvements are fully completed and accepted
by Landlord, except for any Products and Completed Operations Coverage insurance
required by Landlord, which is to be maintained for three (3) years following
completion of the work and acceptance by Landlord and Tenant. All insurance,
except Workers’ Compensation, maintained by Tenant’s Agents shall preclude
subrogation claims by the insurer against anyone insured thereunder. Such
insurance shall provide that it is primary insurance as respects the owner and
that any other insurance maintained by owner is excess and noncontributing with
the insurance required hereunder. The requirements for the foregoing insurance
shall not derogate from the provisions for indemnification of Landlord by Tenant
under Section 4.2.2.3 of this Tenant Work Letter.

4.2.3 Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the City of Santa Monica Building Code and
other state, federal, city or quasi-governmental laws, codes, ordinances and
regulations, as each may apply according to the rulings of the controlling
public official, agent or other person; (ii) applicable standards of the
American Insurance Association (formerly, the National Board of Fire
Underwriters) and the National Electrical Code; and (iii) building material
manufacturer’s specifications.

4.2.4 Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord’s failure to
inspect the

 

B-9



--------------------------------------------------------------------------------

Tenant Improvements shall in no event constitute a waiver of any of Landlord’s
rights hereunder nor shall Landlord’s inspection of the Tenant Improvements
constitute Landlord’s approval of the same. Should Landlord reasonably
disapprove any portion of the Tenant Improvements, Landlord shall notify Tenant
in writing of such disapproval and shall specify the items disapproved. Any
material defects or deviations in, and/or reasonable disapproval by Landlord of,
the Tenant Improvements shall be rectified by Tenant at no expense to Landlord,
provided however, that in the event Landlord determines that a defect or
deviation exists or disapproves of any matter in connection with any portion of
the Tenant Improvements and such defect, deviation or matter is likely to
adversely affect the mechanical, electrical, plumbing, heating, ventilating and
air conditioning or life-safety systems of the Building, the structure or
exterior appearance of the Building or any other tenant’s use of such other
tenant’s leased premises, Landlord may take such action as Landlord reasonably
deems necessary, at Tenant’s expense and without incurring any liability on
Landlord’s part, to correct any such defect, deviation and/or matter, including,
without limitation, causing the cessation of performance of the construction of
the Tenant Improvements until such time as the defect, deviation and/or matter
is corrected to Landlord’s satisfaction.

4.2.5 Meetings. Commencing upon the execution of the Lease, Tenant shall hold
weekly meetings at a time mutually agreed upon by Landlord and Tenant, with the
Architect and the Contractor regarding the progress of the preparation of
Construction Drawings and the construction of the Tenant Improvements, which
meetings shall be held at a location mutually agreed upon by Landlord and
Tenant. Landlord and/or its agents shall have the right to attend, all such
meetings, and, upon Landlord’s reasonable request, certain of Tenant’s Agents
shall attend such meetings. In addition, any minutes taken at all such meetings
shall be promptly delivered to Landlord. One such meeting each month shall
include the review of Contractor’s current request for payment.

4.3 Notice of Completion; Copy of “As Built” Plans. Within five (5) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the County
of Los Angeles in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and shall furnish a copy thereof to
Landlord upon such recordation. If Tenant fails to do so, Landlord may execute
and file the same on behalf of Tenant as Tenant’s agent for such purpose, at
Tenant’s sole cost and expense. At the conclusion of construction, (i) Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the “record-set” of as-built drawings are true and correct, which
certification shall survive the expiration or termination of this Lease, and
(C) to deliver to Landlord one (1) set of electronic CAD files on CD-R discs,
two (2) good quality bond sets of such as-built drawings within thirty (30) days
following issuance of a certificate of occupancy (or equivalent in the City) for
the Expansion Space, and (ii) Tenant shall deliver, or cause the Contractor to
deliver, to Landlord the original sign-off building permit card, the original
building permit plans, a copy of the building permit, HVAC air-balance report, a
final directory of all Tenant’s Agents with address, telephone, fax numbers,
e-mail address and contact names, final punch-list completed and signed-off by
the Tenant and Architect, final Construction Budget, a copy of all warranties,
guaranties, and operating manuals and information relating to the improvements,
equipment, and systems in the Expansion Space and the Existing Premises.

 

B-10



--------------------------------------------------------------------------------

SECTION 5

EXPANSION SPACE COMMENCEMENT DATE

5.1 Expansion Space Commencement Date. Except as set forth in Section 5.2, the
Expansion Space Commencement Date shall occur as provided in Article 3 of the
Agreement to which this Tenant Work Letter is attached as Exhibit “B”.

5.2 Delay. The Expansion Space Commencement Date shall be delayed by one (1) day
for each day of Landlord Delay. The term “Landlord Delay” as used in this Tenant
Work Letter shall mean any delay in the Substantial Completion (as defined
below) of the Expansion Space Tenant Improvements, to the extent such delay is
due to any act or omission of Landlord, its agents or contractors; provided that
no such delay shall be a Landlord Delay to the extent any delay by Tenant, in
the absence of any Landlord Delay, would have delayed the Substantial Completion
of the Expansion Space Tenant Improvements. The term Landlord Delay shall
include any: (1) delay in Landlord’s response beyond the time periods provided
herein with respect to authorizations or approvals, except where this Work
Letter provides for a deemed approval by Landlord when Landlord fails to respond
within the specified time period; (2) delay attributable to the interference of
Landlord, its agents or contractors with the design of the Tenant Improvements
or the failure or refusal of any such party to permit Tenant, its agents or
contractors, reasonable access after the Delivery Date during normal business
hours to the Building or any Building facilities or services, including freight
elevators, passenger elevators, and loading docks, which access and use are
required for the orderly and continuous performance of the work necessary for
Tenant to complete its Expansion Space Tenant Improvements (except that access
to passenger elevators is subject to the normal operation of the Building and
access thereto by the other tenants of the Building); or (3) delay by Landlord
in administering and paying when due the Expansion Improvement Allowance;
provided, however, that no Landlord Delay of any kind shall be deemed to have
occurred unless and until Tenant has provided written notice to Landlord
specifying the action or inaction that Tenant contends constitutes a Landlord
Delay. If such action or inaction is not cured or terminated within ten
(10) business days after receipt of such notice, then a Landlord Delay shall be
deemed to have occurred commencing as of the date such notice is received and
continuing for the number of days that the Substantial Completion of the Tenant
Improvements was, in fact, delayed, as a result of such action or inaction. For
purposes of this Tenant Work Letter, “Substantial Completion” of the Expansion
Space shall occur upon the completion of construction of the Expansion Space
Tenant Improvements in the Expansion Space pursuant to the Approved Working
Drawings, allowing Tenant’s use of the Expansion Space without substantial
interference, and with the exception of any punch list items and any tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant pursuant to the terms of this Tenant Work Letter or to be installed under
the supervision of Tenant’s Contractor.

 

B-11



--------------------------------------------------------------------------------

SECTION 6

MISCELLANEOUS

6.1 Tenant’s Representative. Tenant has designated John De Lorenzo and Mike
Rowles as its sole representatives with respect to the matters set forth in this
Tenant Work Letter, who, until further notice to Landlord, shall have full
authority and responsibility to act on behalf of the Tenant as required in this
Tenant Work Letter.

6.2 Landlord’s Representative. Landlord has designated Jeff Bertwell as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

6.3 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references in this Tenant Work Letter to a “number of days” shall mean and
refer to calendar days. If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.

6.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Agreement or Tenant Work Letter, if an event of default as
described in Section 19.1 of the Original Lease or default by Tenant under this
Tenant Work Letter has occurred at any time and is not cured after notice and
within the applicable cure period (or if no cure period is provided, then within
a reasonable period), then, in addition to all other rights and remedies granted
to Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause Contractor to cease the construction of the Premises, and all
other obligations of Landlord under the terms of this Tenant Work Letter shall
be suspended until such time as such default is cured pursuant to the terms of
the Lease.

6.5 Services and Utilities. Tenant and its Contractor shall have access during
weekdays and Saturdays, with prior written notice to the building management
with respect to Saturdays, to freight elevator service during normal business
hours, subject to accommodating other tenants’ needs, and parking (to the extent
parking is available) for Tenant’s contractors and subcontractors working on the
Tenant Improvements, and electricity and water during the construction of the
Expansion Space Tenant Improvements or during the move into the Expansion Space,
at no charge to Tenant. Any after hours elevator services and utilities shall be
provided and charged to Tenant and Contractor at Landlord’s actual cost.

 

B-12